Exhibit 10.2

Nonqualified Share Option Agreement

Granted Under The Amended and Restated 2005 Equity Incentive Plan

 

1. Grant of Option.

Pursuant to the authority delegated by the Board of Directors of VistaPrint
Limited, a Bermuda corporation (the “Company “), to VistaPrint USA,
Incorporated, a Delaware corporation (“VistaPrint USA”) pursuant to Section 3 of
the Amended and Restated 2005 Equity Incentive Plan (the “Plan”), this Agreement
evidences the grant by the Company on «GrantDate» (the “Grant Date”) to «Name»
(the “Participant”) of an option to purchase, in whole or in part, on the terms
provided herein and in the Plan, a total of «Numbershares» common shares of the
Company (the “Shares”), $0.001 par value per share (the “Common Shares”), at an
exercise price of «Price» per Share. Unless earlier terminated, this option
shall expire on «Finalexercisedate» (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the United States Internal
Revenue Code of 1986, as amended, and any regulations promulgated thereunder
(the “Code”). Except as otherwise indicated by the context, the term
“Participant”, as used in this option, shall be deemed to include any person who
acquires the right to exercise this option validly under its terms.

 

2. Vesting Schedule.

This option will become exercisable (“vest”) as to 25% of the original number of
Shares on «Vestdate» (the “Vesting Date”) and as to an additional 6.25% of the
original number of Shares at the end of each successive three-month period
following the Vesting Date until the third anniversary of the Vesting Date. The
right of exercise shall be cumulative.

 

3. Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be in writing
in the form of the Notice of Stock Option Exercise attached hereto or such other
form as the Company shall accept, signed by the Participant, and received by the
Company at its principal office, accompanied by this agreement, and payment in
full, using any of the following methods (unless determined otherwise by the
Board of Directors of the Company (the “Board”) in its sole discretion):

(i) in cash or by check, payable to the order of the Company;

(ii) by (A) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (B) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding;

(iii) by delivery of Common Shares owned by the Participant, or by attestation
to the ownership of a sufficient number of Common Shares, valued at their fair
market value as determined by (or in a manner approved by) the Board in good
faith, provided (A) such methods of payment are then permitted under applicable
law and (B) such Common Shares, if acquired directly from the Company, were
owned by the Participant at least six months prior to such delivery;

(iv) subject to the approval of the Board of Directors of the Company or its
designee and to the extent permitted by applicable law, by (A) delivery of a
promissory note of the Participant to the Company on terms determined by the
Board, or (B) payment of such other lawful consideration as the Board may
determine; or



--------------------------------------------------------------------------------

(v) by any combination of the above permitted forms of payment.

The Participant may purchase less than the number of shares covered hereby,
provided that no partial exercise of this option may be for any fractional
share. To the extent the option is not exercised in any period to the maximum
extent permissible it shall continue to be exercisable, in whole or in part,
with respect to all Shares for which it is vested and not yet exercised until
the earlier of the Final Exercise Date or the termination of this option under
Section 3 hereof or the Plan.

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any parent or subsidiary of the Company
and as defined in Section 424(e) or (f) of the Code (an “Eligible Participant”).
If the Participant is employed by a parent or subsidiary of the Company, any
references in this Agreement to employment by or with the Company or termination
of employment by or with the Company shall instead be deemed to refer to such
parent or subsidiary.

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company a parent or subsidiary of the
Company, the right to exercise this option shall terminate immediately upon such
violation.

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of one year following the
date of death or disability of the Participant by the Participant (or in the
case of death by an authorized transferee), provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.

(e) Discharge for Cause. If the Participant, prior to the Final Exercise Date,
is discharged by the Company for “cause” (as defined below), the right to
exercise this option shall terminate immediately upon the effective date of such
discharge. “Cause” shall mean willful misconduct by the Participant or willful
failure by the Participant to perform his or her responsibilities to the Company
or a parent or subsidiary of the Company (including, without limitation, breach
by the Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the Company or a parent or subsidiary of the Company), as
determined by the Company or a parent or subsidiary of the Company, which
determination shall be conclusive. The Participant shall be considered to have
been discharged for “Cause” if the Company or a parent or subsidiary of the
Company determines, within 30 days after the Participant’s resignation, that
discharge for cause was warranted.

 

4. Withholding.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any withholding taxes required by applicable law to
be withheld in respect of this option.



--------------------------------------------------------------------------------

5. Nontransferability of Option.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, or pursuant to a qualified
domestic relations order, or to or for the benefit of any immediate family
member, family trust, family partnership or family limited liability company
established solely for the benefit of the holder and/or an immediate family
member of the holder if, with respect to such proposed transferee, the Company
would be eligible to use a Form S-8 for the registration of the issuance and
sale of the Common Shares subject to such option under the United States
Securities Act of 1933, as amended, and, during the lifetime of the Participant,
this option shall be exercisable only by the Participant.

 

6. No Right to Employment or Other Status.

This option shall not be construed as giving the Participant the right to
continued employment or any other relationship with the Company a parent or
subsidiary of the Company. The Company and any parent or subsidiary of the
Company expressly reserves the right to dismiss or otherwise terminate its
relationship with the Participant free from any liability or claim under the
Plan or this option, except as expressly provided in this option.

 

9. No Rights as Stockholder.

The Participant shall not have any rights as a stockholder with respect to any
Common Shares issuable under this option until becoming recordholder of such
shares.

 

10. Provisions of the Plan.

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.